                                                                ELECTRONICALLY FILED
                                                     COURT 1
    Case: 3:20-cv-00320-WHR Doc #: 3 Filed: 07/31/20 Page: OFof
                                                              COMMON
                                                                 4 PAGEID PLEAS#: 50
                                                     Wednesday, July 1, 2020 11:18:20 AM
                                                                CASE NUMBER: 2020 CV 01024 Docket ID: 34712954
                                                                MIKE FOLEY
                                                                CLERK OF COURTS MONTGOMERY COUNTY OHIO


                             IN THE COURT OF COMMON PLEAS
                               MONTGOMERY COUNTY, OHIO

 MIAMI VALLEY HOSPITAL                          )   CASE NO. 2020 CV 01024
 One Wyoming Drive                              )
 Dayton, OH 45409                               )   JUDGE MICHAEL W. KRUMHOLTZ
                                                )
                Plaintiff,                      )
                                                )   AMENDED COMPLAINT
         v.                                     )
                                                )
 JEFFREY A. JONES                               )
 460 Marlena Drive                              )
 Wilmington, OH 45177                           )
                                                )
         and                                    )
                                                )
 AHRESTY WILMINGTON                             )
 CORPORATION                                    )
 C/O REGISTERED AGENT                           )
 CT CORPORATION SYSTEM                          )
 4400 Easton Commons Way                        )
 Suite 125                                      )
 Columbus, OH 43219                             )
                                                )
                Defendants.                     )

       NOW COMES Plaintiff, Miami Valley Hospital Medical Center, by and through its

counsel, and for its cause of action against Defendant, Jeffrey Jones, says that:

       1.      The within cause of action arose in Montgomery County, Ohio.

       2.      At all times relevant, Plaintiff, Miami Valley Hospital, was a not-for-profit

corporation, registered in the State of Ohio, conducting business as a hospital.

       3.      At all times relevant, Defendant Jeffrey Jones was a resident of Wilmington, Ohio.

       4.      At all times relevant, Ahresty Wilmington Corporation is a Foreign Corporation

licensed to do business in the State of Ohio.

                                            COUNT I

       5.      Plaintiff, incorporates paragraphs 1 through 4 as if fully rewritten here.
    Case: 3:20-cv-00320-WHR Doc #: 3 Filed: 07/31/20 Page: 2 of 4 PAGEID #: 51




         6.    Defendant Jones presented to Plaintiff’s facility and was provided medical services

on May 19, 2018, further identified as patient account no. *****0812.

         7.    Defendant provided evidence of health insurance coverage to the Plaintiff,

specifically, United Medical Resources (UMR).

         8.    UMR is a third-party administrator for a self-funded plan, co-Defendant Ahresty

Wilmington Corporation (AWC).

         9.    Plaintiff presented a claim to UMR/AWC for the medical services rendered.

         10.   AWC denied Plaintiff’s claim because “information requested from the patient was

not provided or was insufficient/incomplete.” A copy of the explanation of benefits (EOB) is not

attached to the complaint to protect Defendant’s privacy, but will be filed under seal with this

Court.

         11.   Plaintiff and/or its’ agents contacted Defendant to advise that he needed to act or

provide information to UMR before it would assume responsibility for Plaintiff’s claim.

         12.   Defendant Jones signed a financial agreement taking responsibility for payment on

the account. (Exhibit A, General Consent and Agreement).

         13.   Defendant has failed to cooperate with and/or provide UMR with necessary

information so it could accept responsibility for Plaintiff’s claim.

         14.   Defendant’s failure to take action or provide information as required by UMR has

caused damage to the Plaintiff in the amount of $17,132.50 for medical services.

         15.   Defendant Jones is indebted to Plaintiff in the amount of $17,132.50 for medical

services rendered. A copy of the account statement is not attached to this Complaint in order to

protect the patient’s personal health information. However, a statement was provided to Defendant,

and one will be provided to this Court upon request and under seal.




                                                  2
    Case: 3:20-cv-00320-WHR Doc #: 3 Filed: 07/31/20 Page: 3 of 4 PAGEID #: 52




       16.     Defendant Jones is also a Medicaid beneficiary through coverage with Buckeye, an

Ohio Medicaid managed care organization.

       17.     Under O.R.C. 2721.02, there is a justiciable controversy between the parties as to

whether Mr. Jones has satisfied his contractual obligations under her agreement with UMR such

that UMR must process and pay her claim.

                                            COUNT II

       18.     Plaintiff, incorporates paragraphs 1 through 16 as if fully rewritten here.

       19.     Defendant Jones is an employee of Defendant Ahresty Wilmington Corporation

(“AWC”) which manages Defendant’s health insurance plan.

       20.     The claim for benefits was submitted to Defendant AWC via it’s third-party

administrator, UMR.

       21.     Defendant denied payment of the claim asking for other insurance information,

despite having knowledge—as Plaintiff was its own employee—that no other insurance would

take priority over payment of the claim.

       22.     Defendant Jones subsequently provided this information.

       23.     Defendant AWC still denied payment of this claim.

       24.     Plaintiff has exhausted all administrative remedies in appealing this claim and/or it

would be futile to do so.

       25.     Demand has been made for payment of this claim, yet it remains outstanding.

       26.     Defendant’s failure to process and pay this claim has resulted in damage to Plaintiff

in the amount of $17,132.50.




                                                 3
Case: 3:20-cv-00320-WHR Doc #: 3 Filed: 07/31/20 Page: 4 of 4 PAGEID #: 53




  WHEREFORE, Plaintiff, Miami Valley Hospital, prays for:

  A) declaration of Defendant Jones’s rights and responsibilities under the General Consent

     and Agreement; and

  B) a judgment in the amount of $17,132.50 against Defendant Ahresty Wilmington

     Corporation along with any costs, attorneys fees, or other relief this Court deems just.


                      Respectfully submitted,

                      DREYFUSS WILLIAMS & ASSOCIATES CO., L.P.A.


                      By: /s/ John F. Garswood
                          John F. Garswood (#0091434)
                          Michael T. Williams (#0059933)
                          1801 East Ninth Street, Suite 1110
                          Cleveland, Ohio 44114-3103
                          Phone: (216) 241-5300
                          Fax: (216) 241-2735
                          Email: jfgarswood@dreyfuss.com
                          Email: mwilliams@dreyfuss.com

                          ATTORNEYS FOR PLAINTIFF




                                          4
